JACKSON, J.,
dissenting:
The history of the case discloses that it was tried before a judge and a jury in 1939 in the Court of Common Pleas of Cuyahoga County, and a verdict of $10,500.00 was returned, and after a remittitur of $5250.00 a judgment was entered for $5250.00. The Court of Appeals for Cuyahoga County reversed *373the judgment for errors in the admission of evidence, and for the further reason that the verdict was excessive and appeared to have been given under the influence of passion or prejudice. Thereafter, a second trial was had in the Common Pleas Court in 1942, wherein a verdict was returned for the plaintiff in the sum of $15,000.00 and a remittitur was made in the sum of $4,500.00 and judgment was entered in the sum of $10,500.00. It is from the second judgment that this appeal is had.
The claim of the plaintiff is an action for damages based upon the destruction of two cultures of Almalac, a lactic acid milk preparation of the sour milk type which demolition was caused by an unlawful entry of an employee of the defendant into the basement of the house wherein the plaintiff lived and had his laboratory.
In 1903, the plaintiff brought from his native land Armenia, a four ounce portion of Yoghourt. Yoghourt is the name of a lactic acid milk or sour milk made from cow’s milk and- contains an active agent known as Bacillus Bulgaricus. This Yoghourt milk is reputed to have been used in the Balkan States for a long time and the longevity of the inhabitants thereof is attributed to the use of this milk. Yoghourt is considered a remedy for indigestion, constipation, gas formation and other intestinal tract disorders. It is claimed that Alma-lac had similar therapeutic effects.
After his arrival in this country the plaintiff obtained the degrees of Bachelor of Arts, Bachelor of Science, and Pharmaceutical Chemist, and thereafter worked for short periods of time for various wholesale pharmaceutical houses.
After a series of chemical, bacteriological and physiological tests and research, the plaintiff claims that from this Yoghourt milk he eliminated the harmful or destructive bacilli and was able to segregate five beneficial healthy and active bacilli and from the resulting separation he obtained a lactic acid milk which he named Almalac and had the name copyrighted. One of the bacilli in the Almalac culture was similar to, if not identical with, Bacillus Bulgaricus.
There is no evidence tending to prove that the therapeutic effects of Almalac differed in any way from or were in any way more beneficial than the therapeutic effect of Yoghourt or similar lactic acid cow’s milk preparations containing Bacillus Bulgaricus. Lactic acid milk cultures, including cultures *374of Bacillus Bulgaricus, are readily obtainable upon the market at prices ranging from one dollar to two dollars per culture.
The business of the manufacture and sale by the plaintiff began in October, 1916, and ended on the 29th day of April, 1935. In addition to making Almalac, plaintiff also made and sold other milk products which he called Acidophilus, Bulgaris, Vilac, Almabacil and Kumyss.
From 1917 to 1921, inclusive, ninety-five percent of the profit of his lactic acid milk business accrued from the sale of Almalac, and from 1922 to 1934, inclusive, ninety percent of his profits accrued from the sale of Almalac.
On April 29, 1935, in the middle of the afternoon, an employee of the defendant entered the basement 'of the home of the plaintiff for the purpose of sealing a meter by reason of the non-payment of a bas bill which was owing by the plaintiff. Entrance into the cellarway consisted of a trap door with a lock thereon, and by proceeding down eight or nine steps there was a door fastened by two hooks on the inside. The meter which was sealed was on the far side of the basement.
It is claimed by the plaintiff that the employee of the defendant in some manner opened the trap door, proceeded down the steps and forced open the inner door. Behind this inner door in the basement proper, upon a board about two inches wide, a foot long and an inch or an inch and a half thick, about one foot from the door, were placed two Erlenmeyer flasks containing the only cultures of Almalac which the plaintiff then owned or possessed. These flasks are made of thin glass, somewhat pyramidical in shape and were heremetically sealed with cotton.
Plaintiff asserts that these cultures were placed in the basement from a force of habit and perhaps to protect his Almalac cultures from contamination by his other cultures which he had in his laboratory on the first floor of his dwelling house. The temperatures in the basement and in the laboratory were about the same. When the inside door was pushed open, it struck the Erlenmeyer flasks, broke them and spilled the contents on the floor, amounting to their complete destruction. The plaintiff had no sample, formula or analysis of the culture of Almalac and was unable to replace it.
It is the permanent financial loss of the business of the *375manufacture and sale of Almalac for which damages are claimed.
The evidence received is largely circumstantial and contains many scientific explanations. The records of the business used as evidence, are meager and incomplete.
The difficulty in the case involves the proper standard for the measurement of damages, if any, which accrued to the plaintiff by reason of the permanent loss of his business.
The usual test is the market value of the thing lost, at the time it was destroyed. There is no proof of any market value and it appears that there is no market value except that Yoghourt lactic acid milk culture of established and recognized quality and purity can be purchased at any time for approximately two dollars per culture.
No evidence was introduced as to future profits for the reason that such evidence would be too speculative, uncertain, remote and contingent to form a basis for the measurement of damages. 25 C. J. S. Damages, Sec. 42b, page 518.
The first assignment of error is that the verdict and judgment are contrary to the weight of the evidence.
, While it is true the evidence is conflicting and somewhat circumstantial in character, the jury as the trier of the facts must have found the unlawful entry of the employee of the defendant in the course of his employment was the cause of the breaking of the flasks containing the cultures of Almalac and ending the business of the manufacture and sale of Almalac.
It follows that the plaintiff is entitled to at least nominal damages.
The second assignment of error is that the verdict and judgment are not sustained by sufficient evidence in respect of the amount thereof.
The records of the plaintiff for the period from 1917 to April 1934, inclusive, demonstrate an annual average income of $1861.18, exclusive of the reasonable value of the services of the plaintiff as an expense item.
The plaintiff testified that the reasonable value of such services amounted to from one hundred to two hundred and fifty dollars per month.
However, the period of eighteen years is too long a time upon which to base a calculation. Ten years is permissible *376but three years would be more applicable except for the fact that the plaintiff claims a period of depressed business shortly before the destruction of his business.
The ten year period from May 1, 1925, to May 1, 1935, shows a net return of $1167.78 per year on the common average basis, and on the weighted average basis, of $882.00, exclusive of the expense of the services of the plaintiff. The last five years, namely, from May 1930 to May, 1935, shows an average annual income of $532.86 on the common basis of averages and $608.75 upon the weighted average basis, exclusive of the expense of the services of the plaintiff.
The peak of the business occurred in the year 1923, from which time the business was gradually diminishing to the point of extinction.
“The fact that personal property which is injured or destroyed by the wrongful or negligent act of another has no market value does not restrict the recovery to nominal damages only; its value or the plaintiff’s damages must be ascertained in some other rational way and from such elements as are attainable.” Kennedy v Televan, 103 Kan., 651; 15 American Jurisprudence, Sec. 125 on Damages, page 534.
The plaintiff testifies that the reasonable financial loss which he sustained by reason of being unable to continue the manufacture of Almalac is $25,000.00. From the record this appraisal by the plaintiff must have been founded either in sentiment or imagination.
“A recovery cannot be had on the basis of a purely sentimental value to the owner or of a fanciful price which he might for special reasons place thereon.” 15 Amer. Juris., Sec. 125, on Damages, page 535.
“Where personal property is lost or destroyed by the wrongful act of another, the owner is entitled to recover such an amount as will compensate him for the actual pecuniary loss sustained.” 8 R. C. L. Damages, Sec. 47, page 486.
“The authorities are uniformly to the effect that in those cases where the profits of a business may be shown in evidence and considered by the jury as a measure of damages, the jury *377must be carefully instructed to avoid speculative or conjectural profits.” 13 O. Jur., Secs. 77 and 78 on Damages, page 159.
A valuation in any given case is not capable of exact mathematical demonstration, but it is a matter more or less of approximation about which conclusions may differ.
The jury could not have reached its conclusion as to amount, from the evidence before it, except by conjecture, speculation or guess, or under the influence of passion or prejudice.
The third assignment of error is that the verdict and judgment are contrary to law.
It is admitted that the plaintiff had no license to handle a milk business in the City of Cleveland in accordance with the ordinances of the City of Cleveland.
It is therefore urged that the business of plaintiff was illegal and no recovery could be had in any event. However, plaintiff testified that some individual from the City of Cleveland stopped into his place of business and indicated that he did not need to take out a license.
A distinction should be made between a business that is unlawful by reason of being prohibited by statute, or as against public policy, and a business which is unlawful for failure to obtain a license or permit.
The mere fact that a business was unlicensed where license was required, does not defeat a recovery, on- the basis of profits where its practice without a license is forbidden. 15 American Juris., Par. 157, Damages, page 575, and 20th Annotation, 52 L. R. A. 66, 67.
Discretion or absence of discretion in the granting authority further qualifies a business which requires a license or permit as to whether a particular business is of such character as to be unlawful and for which no recovery can be had.
The business of plaintiff was such, that if an application had been made, the license would have been obtained as of. right.
It follows that this assignment of error is overruled.
The fourth assignment of error is that the verdict is excessive and appears to have been given under the influence of passion or prejudice.
What we have said with reference to assignment number *378two is applicable to this assignment of error.
The fifth assignment of error is that the court erred in its charge to the jury.
“There is no good reasoning for requiring any higher degree of certainty in respect to the amount of damages than .in respect to any other branch of a cause. Juries are allowed to act upon probable and inferential as well as direct and positive proof. And when from the nature of the case the amount of the damages cannot be estimated with certainty, or only .a part of them can be so estimated, no objection is perceived to placing before the jury all the facts and circumstances of the case having any tendency to show damages or their probable amount, so as to enable them to make the most intelligible and accurate estimate which the nature of the case will permit. This should, of course, be done with such instructions and advice from the court as the circumstances may require and as may tend to prevent the allowance of such damages as may be merely possible, or too remote or.fanciful in their character to be safely considered as the result of the injury.” ■Sutherland on Damages, 4th Ed., Sec. 70, page 267.
“A person to whom another has tortiously caused him harm is entitled to compensatory damages therefor if, but only if, he establishes by proof the extent of such harm and the amount of money representing adequate compensation with ■such certainty as to nature of the tort and the circumstances permit.” Restatement of the Law, Torts, 4th Vol., Sec. 912, page 574.
“Where there is an interference with intangible rights such as an interference with a business, there may be great difficulty in proving the existence or amount of loss with any degree of certainty. It is necessary to show at least that the right is valuable. Thus, where a person has tortiously prevented another from entering into or continuing a business or entering into a particular transaction in which there is not only a likelihood of profit but also a chance for loss, it is essential to the recovery of compensatory damages that the injured person prove that the enterprise was or was likely to be profitable and that the chance for profits has been interfered *379with.” Restatement of the Law, Torts, Vol. 4, Sec. 912d, page 579.
“It is well settled that, where a regular and established business is wrongfully injured, interrupted or destroyed, its owner may recover the damages sustained, providing he makes it appear that his business was of that character and that it had been successfully conducted for such length of time that his profits from it are reasonably ascertainable — the correct rule for compensating the injured party being the ascertainment of how much less valuable the business was by reason of the interruption and the allowance of that amount as damages. As the value of such a business depends mainly on the ordinary profits derived from it, such value cannot be determined without showing what the usual profits are.” Yates v Whyel Coke Co., 221, Fed. Rep., page 603, 607, 17 C. J. Sec. 200, page 914. Central Coke & Coal Co. v Hartman, 111 Fed. 96; Allison v Chandler, 11 Mich., 542, 558.
“The jury should be told that the plaintiff is entitled to recover compensatory damages, and then instructed as to their elements. At least it may be error to leave the measure of damages entirely to the discretion of the jury or to intimate to them that the damages are to be assessed without the application of any rule of law'whatever. Thus, it has been said that the jury cannot be left to find any damages to which they think the plaintiff may be entitled, not exceeding the sum claimed in the declaration in an action for damages for personal injuries without any guide as to the basis for the computation. Of course the charge should not confuse the methods for estimating the different elements of damages sought to be recovered.
Thus, errors of this character are harmless where the plaintiff does not recover any damages, where the verdict gives the proper amount of damages, where there is competent evidence to show the damages alleged, and the verdict is not excessive and WHEN THE COMPLAINING PARTY DOES NOT REQUEST AN INSTRUCTION CORRECTLY STATING THE MEASURE OF DAMAGES or where it is apparent that the jury in assessing the damages followed a correct instruction.” 15 Am. Juris. Sec. 370, page 808.
*380“Instructions regarding the elements and measure of damages should be so drawn as not to invade the province of the jury in this regard, and should be confined to matters of damages in issue by virtue of the pleadings and evidence in the case. Instructions so indefinite as to authorize the assessment of damages to which the party is not entitled should not be given.” 15 Amer. Juris. Sec. 369, on Damages, page 807.
We find iro error in this assignment.
The sixth assignment of error is that the court erred in overruling the defendant’s motion for a new trial, and entering judgment for the plaintiff.
The court should have ordered a remittitur of sufficient amount to have reconciled the verdict with the evidence; and if the remittitur was unacceptable to the plaintiff, should have granted the motion for a new trial.
The amount of the verdict cannot be reconciled on any rational basis with the evidence, and the judgment thereon, even after remittitur, is not sustained by sufficient evidence; and further, the verdict rendered is excessive, appearing to have been influenced by passion or prejudice, for all of which reasons the judgment of the Common Pleas Court should be reversed and the cause remanded for a new trial.
In the manner and to the extent that the opinion of the majority of the court is at variance with the foregoing opinion, I respectfully dissent.